UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7234


JOHNNY DWAYNE ADAMS,

                Plaintiff – Appellant,

          v.

DR. OFOUGHT; MEDICAL DEPARTMENT AT SOUTHWEST           VIRGINIA
REGIONAL JAIL AUTHORITY; RICK NIECE, Charge Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00462-NKM-RSB)


Submitted:   January 30, 2015             Decided:   February 9, 2015


Before KEENAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Dwayne Adams, Appellant Pro Se.  Elizabeth Kay Dillon,
Jennifer Dillow Royer, GUYNN & DILLON, P.C., Salem, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny Dwayne Adams appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint, finding

that Adams failed to exhaust his administrative remedies.                       We

have     reviewed    the    record    and   find      no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Adams v. Ofought, No. 7:12-cv-00462-NKM-RSB (W.D. Va.

Aug. 4, 2014).        We deny the motion to appoint counsel.                   We

dispense    with     oral   argument    because       the    facts   and    legal

contentions    are   adequately      presented   in    the    materials     before

this Court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2